

115 S980 IS: Rural Access to Hospice Act of 2017
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 980IN THE SENATE OF THE UNITED STATESApril 27, 2017Mrs. Capito (for herself, Mrs. Shaheen, Mr. Franken, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for payments for certain rural health
			 clinic and Federally qualified health center services furnished to hospice
			 patients under the Medicare program.
	
 1.Short titleThis Act may be cited as the Rural Access to Hospice Act of 2017.
		2.Medicare payment for certain rural health clinic and Federally qualified health center services
			 furnished  to
			 hospice patients
 (a)In generalSection 1812(d)(2) of the Social Security Act (42 U.S.C. 1395d(d)(2)) is amended— (1)in subparagraph (A)—
 (A)in the matter preceding clause (i), by striking subparagraphs (B) and (C) and inserting the succeeding provisions of this paragraph; (B)in clause (ii)(II), by striking the semicolon at the end and inserting a period; and
 (C)by striking the flush matter following clause (ii)(II); and (2)by adding at the end the following new subparagraph:
					
 (E)Subparagraph (A)(ii) shall not apply to— (i)physicians' services furnished by the individual's attending physician (as defined in section 1861(dd)(3)(B)), if not an employee of the hospice program;
 (ii)services provided by (or under arrangements made by) the hospice program; or
 (iii)rural health clinic services (as defined in paragraph (1) of section 1861(aa)) and Federally qualified health center services (as defined in paragraph (3) of such section) if such services—
 (I)would otherwise be physicians' services if furnished by an individual not affiliated with a rural health clinic (as defined in paragraph (2) of such section) or a Federally qualified health center (as defined in paragraph (4) of such section); and
 (II)are— (aa)furnished by the individual's attending physician (as so defined), if not an employee of the hospice program; or
 (bb)provided under arrangements made by the hospice program..
 (b)Effective dateThe amendments made by this section shall apply to services furnished on or after the date that is six months after the date of the enactment of this Act.